In an action in which a divorce was granted, the appeal is from an order of the Supreme Court, Suffolk County, dated May 18, 1979, which, without a hearing, denied the appellant’s application, inter alia, for a wage deduction order and a counsel fee. Order reversed, without costs or disbursements, and matter is remitted to Special Term for a hearing on the merits. Under the circumstances of this case, including that there are disputed factual questions which cannot be resolved on the basis of the parties’ affidavits, it was an improvident exercise of discretion to deny appellant’s motion, without a hearing. Hopkins, J. P., O’Connor, Lazer and Margett, JJ., concur.